¶ 1. Defendant, who entered a conditional guilty plea to possession of cocaine, argues that the district court erred in denying his motion to suppress evidence obtained from an unjustified seizure. We reverse.
¶ 2. At approximately two o’clock in the morning on August 8, 2002, a uniformed Middlebury police officer on routine patrol in a fully marked police cruiser entered a traühead parking lot and observed a young man, defendant, and a young woman sitting in a parked car. The officer pulled his police cruiser nose-to-nose to the car-, leaving his engine running and headlights on. He testified that his cruiser “was essentially blocking the exit.” After calling in his location and running a cheek on the vehicle’s plates, the officer approached the passenger’s side of the car where defendant was sitting, shone his flashlight inside the car, and asked the couple what they were doing. They responded that they were not doing anything. Noticing a razor blade on defendant’s thigh, the officer asked defendant what it was for. When defendant feigned ignorance, the officer asked him to hand it over. Defendant did *514so, at which point the officer noticed a white powder on the edge of the razor blade. The officer then asked defendant “where’s the rest of it?” and defendant handed him a small box containing cocaine.
¶ 3. At the trial court proceedings, defendant filed a motion to suppress, arguing that the State’s evidence was the product of an unlawful seizure. The district court denied the motion, ruling that the officer’s initial approach of the parked car was not a stop, and that in any event a stop would have been justified because it was late at night and there was a man and a woman alone in the car with no one else around. In the court’s view, given this situation, the officer had good reason both to investigate potential criminal violations and to engage in community caretaking duties. The court also concluded that reasonable persons in the couple’s position would have felt free to leave because there was enough room for them to back up their car and maneuver it around the cruiser. Further, according to the court, once the officer approached defendant’s vehicle, he had a reasonable basis to assume that the razor blade, which was in plain sight, was being used for drugs and could be used as a weapon. Therefore, the court determined that the officer was justified in questioning the couple further. Finally, the court concluded that defendant consented to the officer’s request to hand over the razor blade and the box containing the cocaine.
¶ 4. On appeal, defendant argues that the encounter amounted to a seizure, and that there was no justifiable basis for the seizure. He also contends that, even if the officer was justified in detaining him, he did not consent to turning over the cocaine to the officer, but rather submitted to the officer’s show of authority. We agree that there was an unjustified seizure and, therefore, reverse the trial court’s order denying defendant’s motion to suppress. See State v. Lawrence, 2003 VT 68, ¶¶ 8-9, 175 Vt. 600, 834 A.2d 10 (mem.) (we apply clearly erroneous standard to trial court’s historical facts, but review de novo its ultimate legal conclusion on motions to suppress).
¶ 5. “A ‘stop’ is [a] shorthand way of referring to a seizure that is more limited in scope and duration than an arrest,” and thus “police need not force or signal a vehicle to the side of the road to effect a stop of persons in the vehicle.” State v. Burgess, 163 Vt. 259, 261, 657 A.2d 202, 203 (1995). “Courts have long held that a show of authority tending to inhibit a suspect’s departure from the scene is sufficient to constitute a stop, even though the vehicle is already stopped at the time of an approach by police.” Id. While merely approaching a person seated in a parked car does not, in and of itself, constitute a seizure, “activity which inhibits a person’s freedom of movement does.” Id. The question in determining whether an encounter between a citizen and police constitutes a seizure is whether, given all of the circumstances, the encounter is so intimidating that a reasonable person would not feel free to leave without responding to the officer’s requests. See State v. Paquette, 151 Vt. 631, 634, 563 A.2d 632, 635 (1989). This test is “necessarily imprecise” because it focuses on the interaction as a whole rather than the particular details of the encounter in isolation. See People v. Cascio, 932 P.2d 1381, 1386 (Colo. 1997) (en banc).
¶ 6. The facts of this case pose a close question as to whether there was a seizure. Defendant and his companion were parked alone late at night in a trailhead parking lot. The uniformed officer pulled his marked police cruiser into the lot and parked nose-to-nose with the couple’s car, leaving the engine running and the lights on. The officer testified that he essentially blocked the exit to the lot, but he also testified that a second car could maneuver past his patrol car to get out. *515After calling in his position, the officer approached the passenger side of the couple’s car and asked them what they were doing. The evidence indicates that the couple could have avoided the officer only by backing up and maneuvering their car around both the patrol car- and the officer before squeezing through the exit.1 Both defendant and his companion testified that they had difficulty seeing because of the bright lights of the patrol car shining in their faces. Under these circumstances, we conclude that the officer exhibited a show of authority tending to inhibit defendant from breaking off the encounter. See Burgess, 163 Vt. at 261, 657 A.2d at 203.
¶ 7. Although not necessarily controlling, when a police cruiser completely blocks a motorist’s car from leaving, courts generally find a seizure. Cascio, 932 P.2d at 1387-88 (position of patrol car relative to motorist’s car is important consideration in determining whether seizure exists; if police car wholly blocks motorist’s ability to leave, courts have held that reasonable person would not feel free to leave). Here, the fact that it was possible for the couple to back up and maneuver their car past the patrol car and out of the trailhead parking lot does not convince us that this was a consensual encounter rather than an investigatory stop or that the officer’s show of authority was insufficient to make a reasonable person feel that he was not free to leave.
¶ 8. Nor are we persuaded by the cases that the dissent cites in support of its position. In United States v. Kim, 25 F.3d 1426 (9th Cir. 1994), an agent of the Drug Enforcement Administration (DEA) parked his unmarked car so as to partially block a suspect’s car, which was parked in front of a shop in downtown Honolulu. The officer approached the suspect’s car, identified himself as a DEA agent, and asked the suspect if he would answer a few questions. The court determined that these circumstances amounted to a consensual encounter rather than an investigatory stop. See id. at 1430-31. The circumstances in Kim do not encompass the show of authority present in this case, where a uniformed officer parked his marked patrol car nose-to-nose against a couple’s car late at night in a darkened trailhead parking lot with no one else around, left the cruiser’s headlights shining in their faces as he approached them, and asked them what they were doing. In Cascio, the other case relied on by the dissent, two deputies approached a van parked just off a narrow mountain road in a no parking area. The deputies parked their patrol car approximately ten to twenty feet behind the van and trained their spotlight on the vehicle. Noting that the circumstances presented a “close question” as to whether the encounter rose to the level of an investigatory stop, 932 P.2d at 1385, the court found a consensual encounter rather than a seizure because the defendants’ egress was “only slightly restricted” by the patrol car and because the officers engaged the defendants in a casual and friendly manner. Id. at 1387-88. Our case is also a close question, but the subtle differences noted above lead us to conclude that the encounter here rose to the level of an investigatory stop, and thus a seizure.
¶ 9. We now consider whether the seizure was justified. A warrantless investigatory seizure is justified if the *516officer had “specific and articulable facts, taken together with rational inferences from those facts,” that would “warrant a reasonable belief that a suspect is engaging in criminal activity.” State v. Caron, 155 Vt. 492, 499, 586 A.2d 1127, 1131 (1990); see State v. Crandall, 162 Vt. 66, 70, 644 A.2d 320, 323 (1994). Here, the officer’s statement that, while he was pulling his cruiser into the parking lot, he observed defendant lean forward as if to place something on the floor of the vehicle did not create a specific and articulable basis for suspecting that a crime was taking place. As the officer readily acknowledged at the hearing on the motion to suppress, defendant could have been reaching down for a wide variety of reasons having nothing to do with criminal activity.
¶ 10. Suspicion of criminal conduct is not the only possible justification for a seizure, however. State v. Campbell, 173 Vt. 575, 575-76, 789 A.2d 926, 927-28 (2001) (mem.). “A seizure does not require suspicion of criminal conduct where police officers are acting under the community caretaking doctrine” to assist persons in distress and to maintain public safety. Id. at 576, 789 A.2d at 928. “A police officer acting under the community caretaking doctrine must have ‘specific and articulable facts’ that led him to reasonably believe the defendant was in need of assistance.” Id. (quoting State v. Marcello, 157 Vt. 657, 658, 599 A.2d 357, 358 (1991) (mem.)). Here, the officer testified that it was his practice to make sure everything is okay when he encounters a male and a female in a remote location at night. We conclude that the officer’s practice cannot substitute for specific and articulable facts supporting the seizure. Compare Burgess, 163 Vt. at 262, 657 A.2d at 204 (seizure not justified by car being parked in designated rest area on cold winter night) with Campbell, 173 Vt. at 576, 789 A.2d at 928 (seizure justified by defendant flashing lights at passing officer from car parked off side of road on stormy night) and Marcello, 157 Vt. at 658, 599 A.2d at 358 (seizure justified by excited utterance of passing motorist informing officer that defendant needed assistance). The evidence did not suggest that the area in which the encounter occurred was so remote as to create a reasonable belief that one or both of the people in the car might have been in danger. Indeed, a second officer who arrived at the scene testified at the motions hearing that the trailhead parking lot was about one-quarter of a mile from the state highway, that the police routinely checked the lot on patrol, and that the lot was “frequented by people who do various things from just parking to whatever else in the privacy of the area.” No evidence suggested that either person in the car was in any sort of trouble when the officer arrived on the scene.
¶ 11. In short, there was a seizure in this case, and the seizure was not justified by suspicion of criminal wrongdoing or community caretaking. Accordingly, the district court erred by not granting defendant’s motion to suppress.

Reversed and remanded.


 The dissent complains that we have drawn from the evidence a version of the facts different from what the trial court found. Our version of the facts is the same as that found by the trial court — the police cruiser did not completely block defendant’s exit, but his companion would have had to back up and maneuver her vehicle around the cruiser to avoid the officer.